
	

115 HR 2470 : Homeland Threat Assessment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2470
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require an annual homeland threat assessment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Threat Assessment Act. 2.Annual homeland threat assessments (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:
				
					210G.Homeland threat assessments
 (a)In generalNot later than 180 days after the date of the enactment of this section and for each of the next 5 fiscal years (beginning in the fiscal year that begins after the date of the enactment of this section) the Secretary, acting through the Under Secretary for Intelligence and Analysis, and using departmental information, including component information, and information provided through State and major urban area fusion centers, shall conduct an assessment of the terrorist threat to the homeland.
 (b)ContentsEach assessment under subsection (a) shall include the following: (1)Empirical data assessing terrorist activities and incidents over time in the United States, including terrorist activities and incidents planned or supported by persons outside of the United States targeting the homeland.
 (2)An evaluation of current terrorist tactics, as well as ongoing and possible future changes in terrorist tactics.
 (3)An assessment of criminal activity encountered or observed by officers or employees of components in the field which is suspected of financing terrorist activity.
 (4)Detailed information on all individuals denied entry to or removed from the United States as a result of material support provided to a foreign terrorist organization (as such term is used in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)).
 (5)The efficacy and spread of foreign terrorist organization propaganda, messaging, or recruitment. (6)An assessment of threats, including cyber threats, to the homeland, including to critical infrastructure and Federal civilian networks.
 (7)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to unlawfully enter the United States.
 (8)An assessment of threats to the transportation sector, including surface and aviation transportation systems.
 (c)Additional informationThe assessments required under subsection (a)— (1)shall, to the extent practicable, utilize existing component data collected from the field; and
 (2)may incorporate relevant information and analysis from other agencies of the Federal Government, agencies of State and local governments (including law enforcement agencies), as well as the private sector, disseminated in accordance with standard information sharing procedures and policies.
 (d)FormThe assessments required under subsection (a) shall be shared with the appropriate congressional committees and submitted in classified form, but—
 (1)shall include unclassified summaries; and (2)may include unclassified annexes, if appropriate.
							.
 (b)Conforming amendmentSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:
				
 (27)To carry out section 210G (relating to homeland threat assessments).. (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210F the following new item:
				
					
						Sec. 210G. Homeland threat assessments..
			Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk
